Title: To George Washington from Thomas Posey, 20 November 1791
From: Posey, Thomas
To: Washington, George



Sir
Fredericksburg Virginia November 20th, 1791

Some time since I took an ocasion to write to you, but held up the letter untell now, from a thought that I might be too troublesome: but I trust your goodness will excuse my boldness.
I am more & more confirmd, that a change in my mode of life must take place, and provided I could fall into a business which I might discharge with equal propriety that any other person would in an office under Government, I would give tha⟨t⟩ ⟨mutilated⟩ of life a preference.
I am at a loss at present to know ⟨mutilated⟩ regulation may take place in the militia, but should it be such as may require officers with a salary annexed, I shall be happy to meet with a lucrative appointment there. I will not trespas further upon your patience, but submit to the best that can be done for me. I am with the greatest respect Your Obt Humble servt

Thomas Posey

